 
 
I 
111th CONGRESS
1st Session
H. R. 1154 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2009 
Ms. DeLauro (for herself, Mr. Serrano, Mr. Grijalva, Mr. Blumenauer, Ms. Norton, Mr. McGovern, Mr. Markey of Massachusetts, Ms. Eddie Bernice Johnson of Texas, and Mr. Fattah) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Government Reform and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the National and Community Service Act of 1990 to improve the educational awards provided for national service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the AmeriCorps: Together Improving Our Nation Actor as the ACTION Act. 
2.Amount of national service educational award 
(a)In GeneralSection 147(a) of the National and Community Service Act of 1990 (42 U.S.C. 12603(a)) is amended— 
(1)by striking equal to 90 percent of and all that follows and inserting the following: “equal to— 
 
(1)for fiscal year 2010, $6585; and 
(2)except as provided in paragraph (1), for each fiscal year, an amount equal to the greater of— 
(A)the average cost of tuition and fees (determined under section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll) for the preceding fiscal year for a full-time student at a 4-year public institution of higher education that receives funds under title IV of that Act (20 U.S.C. 1070 et seq.); and 
(B)the amount determined for the preceding fiscal year under this subsection.. 
(b)Effective dateSubsection (a) takes effect on October 1, 2009. 
3.Treatment of national service educational award 
(a)In generalSection 147 of the National and Community Service Act of 1990 (42 U.S.C. 12603) is amended by adding at the end the following: 
 
(d)TreatmentThe amount of a national service educational award provided to an individual under this subtitle shall not be included in the gross income of the individual for purposes of the Internal Revenue Code of 1986.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to national service educational awards disbursed after December 31, 2009. 
4.National service programs to implement priorities of Federal agenciesSection 121(b) of the National and Community Service Act of 1990 (42 U.S.C. 12571(b)) is amended by adding at the end the following: 
 
(5)Priorities of Federal agenciesIn carrying out this subsection, the Corporation may enter into a contract or cooperative agreement with another Federal agency to support a national service program, carried out by the Federal agency, to implement the priorities of the Federal agency (notwithstanding section 122).. 
5.Cabinet level status for Chief Executive Officer 
(a)Executive departmentsSection 101 of title 5, United States Code, is amended by adding at the end the following: 
 
The Corporation for National and Community Service.. 
(b)CompensationSection 193 of the National and Community Service Act of 1990 (42 U.S.C. 12651c) is amended— 
(1)by striking level III and inserting level I; and 
(2)by striking section 5314 and inserting section 5312. 
 
